Case 4:02-cr-00088-ALM-CAN Document 731 Filed 07/14/20 Page 1 of 2 PageID #: 1792




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


   UNITED STATES OF AMERICA                           §
                                                      §   Criminal Action No. 4:02-CR-88
   v.                                                 §   (Judge Mazzant)
                                                      §
   CHARLES ANTHONY ORR                                §


                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the above-referenced criminal action, the Court having

  heretofore referred the request for the revocation of Defendant’s supervised release to the United

  States Magistrate Judge for proper consideration.        The Court has received the Report and

  Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

  waived allocution before the Court as well as his right to object to the report of the Magistrate

  Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

  correct.

         It is therefore ORDERED that the Report and Recommendation of United States

  Magistrate Judge is ADOPTED as the opinion of the Court.

         It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

         It is further ORDERED that Defendant be committed to the custody of the Bureau of

  Prisons for a term of two (2) months of imprisonment, with five (5) months of supervised release

  on home detention (with voice identification) to follow.




                                                  1
Case 4:02-cr-00088-ALM-CAN Document 731 Filed 07/14/20 Page 2 of 2 PageID #: 1793



           The Court also imposes the special conditions set forth in the Report and Recommendation:

    (1) You must provide the probation officer with access to any requested financial information for

    purposes of monitoring the defendant's ability to obtain and maintain legitimate employment; (2)

    You must not incur new credit charges or open additional lines of credit without the approval of

    the probation officer unless payment of any financial obligation ordered by the Court has been

    paid in full; (3) You must participate in a program of testing and treatment for drug abuse, under

    the guidance and direction of the U.S. Probation Office, until such time as the defendant is released

    from the program by the probation officer; and (4) You are to be placed on home detention for

    the duration of your supervised release, to commence immediately upon release from

    confinement. During this time, you must remain at your place of residence except for

    employment and other activities approved in advance by the United States Probation Officer.

    You must maintain a telephone at your place of residence without call forwarding, a modem,

.   Caller I.D., call waiting, or portable cordless telephones for the above period. Your period of

    home detention will be monitored through voice verification technology. You are to pay the

    cost associated with the location monitoring program.

           IT IS SO ORDERED.

           SIGNED this 14th day of July, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     2
